Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 2, 2019

                                       No. 04-19-00294-CV

GLOBAL TANK CONSTRUCTION, LLC and Scott Leonard d/b/a Global Tank Construction,
                            Appellants

                                                 v.

                               TARSCO BOLTED TANK, INC.,
                                       Appellees

                     From the 81st Judicial District Court, Frio County, Texas
                                Trial Court No. 16-08-00339CVF
                           Honorable Russell Wilson, Judge Presiding


                                          ORDER
        A filing fee of $205.00 was due when appellants filed their notice of appeal, but it was
not paid. See TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN THE SUPREME
COURT, IN CIVIL CASES IN THE COURTS OF APPEALS, AND BEFORE THE JUDICIAL PANEL ON
MULTIDISTRICT LITIGATION (Misc. Docket No. 159158, Aug. 28, 2015). On May 23, 2019, this
court issued an order extending the time in which to pay the filing fee, setting the due date for the
filing fee as June 19, 2019. The fee remains unpaid. Rule 5 of the Texas Rules of Appellate
Procedure provides:

       A party who is not excused by statute or these rules from paying costs must pay—
       at the time an item is presented for filing—whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

       We therefore ORDER appellants must either (1) pay the filing fee or (2) provide written
proof to this court that they are indigent or otherwise excused by statute or the Texas Rules of
Appellate Procedure from paying the fee. See TEX. R. APP. P. 20.1 (providing that indigent party
who complies with provisions of that rule may proceed without advance payment of costs). If
appellants fail to respond satisfactorily by July 12, 2019, this appeal will be dismissed. See TEX.
R. APP. P. 42.3.
      All other appellate deadlines are suspended pending the payment of the filing fee.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court